Case 1:19-cv-01197-LO-TCB Document 61 Filed 12/12/19 Page 1 of 4 PageID# 1218



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff,

                 v.
                                                          Case No. 1:19-cv-1197-LO-TCB
EDWARD SNOWDEN,

                        Defendant,

and

MACMILLAN PUBLISHING GROUP, LLC
d/b/a HENRY HOLT AND COMPANY, et
al.,

                         Relief-Defendants.


                            MOTION FOR LEAVE TO FILE SUR-REPLY
        Defendant Edward Snowden respectfully moves pursuant to Local Rule 7(F)(1) for leave

of this Court to file the attached sur-reply. There is good cause for this sur-reply because:

        1. In the reply memorandum in support of its motion for partial summary judgment, the

government makes several arguments for the very first time. Specifically, the government

argues, inter alia, that a former employee’s duty not to disclose classified information, rather

than his duty to submit intelligence-related writing, is at issue in this contract action; that Mr.

Snowden has waived his affirmative defenses; and that he is not entitled to discovery as to

liability for various reasons.

        2. Mr. Snowden accordingly seeks leave to submit the attached short sur-reply to address

the new arguments the government has advanced. “The standard for granting leave to file a


                                                   1
Case 1:19-cv-01197-LO-TCB Document 61 Filed 12/12/19 Page 2 of 4 PageID# 1219



surreply is whether the party making the motion would be unable to contest matters presented to

the court for the first time in the opposing party’s reply.” Hooker v. Sirius XM Radio, Inc., No.

4:13-CV-3, 2013 WL 12149171, at *1 (E.D. Va. May 8, 2013) (citation omitted). “A court has

the discretion to allow a sur-reply where a party brings forth new material or deploys new

arguments in a reply brief.” Dillard v. Kolongo, No. 1:16CV1060, 2017 WL 2312988, at *6

(E.D. Va. May 25, 2017). Mr. Snowden respectfully believes that the Court’s resolution of the

motion will be assisted by considering his views on the issues raised for the first time in the

government’s reply, particularly given that the Court has determined not to hold oral argument

on this motion.

        3. Counsel for the government has declined to consent to this motion.

        Wherefore, Defendant respectfully requests the Court to grant his request to file a short

sur-reply memorandum on the issues raised by Plaintiff in its Reply as it pertains to Defendant’s

liability in this action before the Court.

        A proposed Order is attached for the Court’s convenience.



Dated: December 12, 2019                                      Respectfully submitted,

                                                              Edward Snowden (by Counsel)

                                                              Counsel for Defendant:

                                                              /s/ Victor M. Glasberg
                                                              Victor M. Glasberg (#16184)
                                                              VICTOR M. GLASBERG &
                                                                  ASSOCIATES
                                                              121 S. Columbus Street
                                                              Alexandria, VA 22314
                                                              (703) 684-1100 (phone)
                                                              (703) 684-1104 (fax)
                                                              vmg@robinhoodesq.com


                                                 2
Case 1:19-cv-01197-LO-TCB Document 61 Filed 12/12/19 Page 3 of 4 PageID# 1220



                                               Lawrence S. Lustberg
                                               GIBBONS P.C.
                                               1 Gateway Center
                                               Newark, NJ 07102
                                               (973) 596-4731 (phone)
                                               (973) 639-6285 (fax)
                                               llustberg@gibbonslaw.com

                                               Ben Wizner
                                               Brett Max Kaufman
                                               Vera Eidelman
                                               Alexia Ramirez (N.Y. bar
                                                  application pending)
                                               AMERICAN CIVIL LIBERTIES
                                                  UNION FOUNDATION
                                               125 Broad Street, 18th Floor
                                               New York, NY 10004
                                               (212) 549-2500 (phone)
                                               (212) 549-2583 (fax)
                                               bwizner@aclu.org
                                               bkaufman@aclu.org
                                               veidelman@aclu.org




                                      3
Case 1:19-cv-01197-LO-TCB Document 61 Filed 12/12/19 Page 4 of 4 PageID# 1221




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of December, 2019, I will electronically file the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:

R. Trent McCotter
United States Attorney's Office (Alexandria)
2100 Jamieson Ave
Alexandria, VA 22314
(703) 299-3845 (phone)
trent.mccotter@usdoj.gov

Daniel Peter Reing
Davis Wright Tremaine LLP (DC)
1919 Pennsylvania Ave NW
Suite 800
Washington, DC 20006
(202) 973-4200 (phone)
(202) 973-4249 (fax)
danielreing@dwt.com




                                                             /s/ Victor M. Glasberg
                                                             Victor M. Glasberg (#16184)
                                                             VICTOR M. GLASBERG &
                                                                 ASSOCIATES
                                                             121 S. Columbus Street
                                                             Alexandria, VA 22314
                                                             (703) 684-1100 (phone)
                                                             (703) 684-1104 (fax)
                                                             vmg@robinhoodesq.com

                                                             Counsel for Defendant
